Title: From James Madison to Littleton Waller Tazewell, 4 May 1804
From: Madison, James
To: Tazewell, Littleton Waller



Dear Sir
Washington May 4. 1804
I recd. this morning your favor of the 28. Ult. I regret sincerely on every account that I cannot interpose for the purposes stated in it. The fund placed in my hands by a transaction between Col. Monroe and myself has not only been exhausted, but exceeded, and the calls of necessity here on my private as well as official resources, leave no surplus whatever for the debts of friendship. The Bank of Alexandria has lately taken a step affecting Col. M. somewhat in the same manner with that of Norfolk. I have written to Judge Jones his Uncle on the subject. Perhaps a line from you, in reference to the Bank at Norfolk may also be proper. I do not know what degree of connection he has with Col. M’s affairs but am sure he will give all the aid in his power. There is an agent near Charlottesville, Majr. James Lewis, who was authorized to dispose of property as a fund for Col. M’s engagements. He had not at a late date I hear, found a market, and it probably remains still unsold. It might not however be amiss to acquaint him with the posture of things at Bank of Norfolk. With great respect & regard I remain Dear Sir yr. obedt servt
James Madison
